DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12 October 2021 has been entered.
Drawings
The drawings were received on 12 October 2021.  These drawings are not acceptable.
Regarding the amended drawings received on 12 October 2021. Fig. 1 of the amended drawings is objected to because the letters, and reference characters must measure at least 0.32 cm. (1/8 inch) in height, wherein Fig. 1 the letters and numbers are less than 1/8 inch; all drawings must be made by a process which will give them satisfactory reproduction characteristics. (MPEP 1.84 (p)(3) and 608.02).
Due to in par. [0016] describes that “Fig. 1 is a perspective view of a vibrational force device with a tray as used in the prior art”, it is understood that Fig. 1 refers to a Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). 
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Kajimoto et al. (JP 4171743 B2).
[AltContent: ][AltContent: textbox (Groove)][AltContent: arrow][AltContent: ][AltContent: ][AltContent: textbox (Upper and lower occlusal profiles)][AltContent: textbox (Device)][AltContent: arrow][AltContent: textbox (Patient-specific tray)][AltContent: arrow]
    PNG
    media_image1.png
    700
    464
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Lower teeth)][AltContent: arrow][AltContent: textbox (Upper teeth)][AltContent: arrow][AltContent: textbox (Device)]
    PNG
    media_image2.png
    376
    433
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Patient-specific tray)][AltContent: arrow][AltContent: textbox (Groove)][AltContent: ][AltContent: ][AltContent: textbox (Upper and lower occlusal profiles)][AltContent: arrow][AltContent: textbox (Device)][AltContent: arrow][AltContent: textbox (Vibrational source)]
    PNG
    media_image3.png
    635
    457
    media_image3.png
    Greyscale

Regarding claim 3, Kajimoto et al. discloses a device for accelerating tooth movement during an orthodontic treatment, including:
a patient-specific tray (1) configured to receive vibrational force from a vibrational source (4) and placed in an occlusion position between a patient’s upper and lower teeth (see annotated Fig. 1-3 and [0015-0016]), and further configured to selectively transmit and distribute a vibrational stimulation associated with the vibrational force to teeth that are intended to be stimulated ([0003] and line 173 of [0014] – the vibrator 4 can be placed in a predetermined position on the inner side of the peripheral side G4 of the device);
the patient-specific tray (1) is configured to have the patient’s upper and lower occlusal profiles (see surfaces 2a and 2b in Fig. 1 and 3 above) in their occlusal positions engraved onto the patient-specific tray surfaces, to thereby ensure contacts of the upper and lower teeth to the patient-specific tray when the patient’s teeth are aligned to the occlusal profiles (see annotated Fig. 1-3 above); wherein
.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772